Exhibit 10.7

CONFIDENTIAL TREATMENT REQUESTED UNDER

C.F.R SECTIONS 200.80(b)(4), 200.83, 230.406 AND

5 U.S.C.A. § 522(b)(4).

**** INDICATES OMITTED MATERIAL THAT IS THE

SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST

FILED SEPARATELY WITH THE COMMISSION.

THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE COMMISSION.

SULFUR SUPPLY AGREEMENT entered into by and between PEMEX GAS Y PETROQUIMICA
BASICA (“Seller”), represented herein by ****, acting as **** for Basic
Petrochemical Products, that is assigned to the Underdirectorate of Liquefied
Gas and Basic Petrochemicals, and INNOPHOS FOSFATADOS DE MEXICO, S. DE R.L. DE
C.V. (“Purchaser”), represented herein by Messrs. Pablo Gerardo Lopez Sanchez
and Jose Ramon Gonzalez de Salceda y Urbina, both acting as Legal
Representatives, pursuant to the following Representations and Sections:

R E C I T A L S

Seller represents as follows:

I. That it is a decentralized public entity of the Government-Controlled Public
Administration of the United Mexican States Federal Government with a technical,
industrial and business nature, with own legal capacity and property, and with a
legal capacity to enter into this Agreement pursuant to the Organic Law of
Petroleos Mexicanos y Organismos Subsidiarios which was published in the Federal
Official Gazette on July 16, 1992;

II. That in the capacity of a government-controlled entity its purpose is
processing natural gas, natural gas and artificial gas liquids, storing,
transporting, distributing and marketing those hydrocarbons, as well as any
derivatives capable of serving as basic industrial raw materials;

III. That it wishes to sell and deliver Sulfur to Purchaser under the terms and
conditions set forth herein;

IV. That it has the organization, technical capacity and elements, and
financial, commercial and legal capacity to perform the obligations provided
herein;

V. To this day the representative’s powers of attorney have not been revoked,
limited or modified in any way, therefore he has the legal capacity to executed
this contract, as evidenced in Public Instrument No. 114,365 dated August 29,
2007 granted before and certified by Mr. Eduardo Garcia Villegas, Notary Public
No. 15 in and for Mexico City, Federal District

VI. That its fiscal domicile is Av. Marina Nacional, Numero 329, Edificio 1917
(B-1) 10o Piso Colonia Huasteca, Delegacion Miguel Hidalgo, Mexico City Federal
District, Codigo postal 11311 and Taxpayers’ Identification No. PGP-920716-MT6.



--------------------------------------------------------------------------------

Purchaser represents the following:

I. That it is a Business Corporation, duly incorporated and existing pursuant to
the United Mexican States law, in accordance with Public Instrument No. 22,607
dated December 15, 1987, containing the Articles of Incorporation and By-laws,
that was granted before and certified by Mr. Jose Manuel del Campo Lopez, Esq.,
Notary Public No. 136 in and for Mexico City, Federal District, duly registered
in the Public Commercial Registry under No. 103, 384.

II. That through public instrument No. 83,289 dated July 23, 1992 and notarized
by Mr. Alberto T. Sanchez Colin, Notary Public No. 83 in and for Mexico City,
Federal District, that was duly registered at the Commercial Public Registry
under No. 103,384 it was agreed to change corporate name to Troy Industrias,
S.A. de C.V.

III. That through public instrument No. 34,108 notarized on December 26, 1994 by
Mr. Eduardo Flores Castro Altamirano, Esq., Notary Public No. 33 in and for
Mexico City, Federal District, that was duly registered at the Commercial Public
Registry under No. 103,384, it was agreed to change corporate name to Albright &
Wilson Troy de México, S.A. de C.V.

IV. That through public instrument No. 65,786 notarized on July 6, 2000 by
Mr. Carlos de Pablo Serna, Esq., Notary Public No. 137 in and for Mexico City,
Federal District, that was duly registered at the Commercial Public Registry
under No. 103,384, it was agreed to change corporate name to Rhodia Fosfatados
de México, S.A. de C.V.

V. That through public instrument No. 15,232 issued on August 17, 2004 notarized
by Mr. Arturo Talavera Autrique, Esq., Notary Public No. 122 in and for Mexico
City, Federal District, that was duly registered at the Commercial Public
Registry under No. 103,384, it was agreed to change corporate name to Innophos
Fosfatados de México, S. de R.L. de C.V.

VI. That its corporate purpose is, among other things, produce, manufacture,
recover, refine, assemble, process and industrialize, through any chemical or
physical process, any product of the chemical industry and all other industry,
consequently Sulfur supply is required therefor.

VII. That it wishes to purchase and receive Sulfur from Seller, pursuant to the
terms and conditions set forth herein;

VIII. That it has the organization, technical capacity and elements, and the
financial, commercial and legal capacity to perform its obligations referred to
herein, including capacity to handle, carry, store and/or process Sulfur; that
it is aware of risks resulting out of handling, carrying, storing and processing
Sulfur, and that it has the capacity to face any responsibility related with
accidents in such handling, carrying and processing; that it fully knows the
provisions and requirements set forth in the laws, regulations, guidelines and
any legal provision for handling Sulfur;

IX. That Mr. Abraham Shabot Saade’s legal capacity to sign this agreement is
evidenced through public instrument No. 29,931 dated October 30, 2009 granted
before and certified by Mr. Arturo Talavera Autrique, Esq., Notary Public
No. 122 in and for



--------------------------------------------------------------------------------

Mexico City, Federal District, which instrument has been duly registered at the
Commercial Public registry under No. 103384 on February 18, 2010.

X. That its fiscal address is at Domicilio Conocido S/N Km. 5.5 Carretera
Federal Coatzacoalcos-Villahermosa, Coatzacoalcos, Ver.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

S E C T I O N S

SECTION 1. DEFINITIONS; HEADINGS AND REFERENCES

1.1 Definitions: For any purposes hereof, the following terms shall have the
following meanings:

“Affiliate”: regarding any person or entity, means any other person or entity
controlling or controlled thereby or that is under common control together
therewith;

“Year”: calendar year; for past due interest computation purposes, 360 days are
considered;

“Shipping Center”: any filling premise located at the Gas Processing Centers of
Seller or at Pemex Refinacion Refineries as detailed in Exhibit 1, wherein
Seller produces Sulfur to be delivered to Purchaser;

Institutional Credit Committee: A collegiate body responsible for authorizing
credits, extensions, reductions, guaranty release, as well as for establishing
credit policies applicable to both Pemex Gas and Petroquímica Básica customers”;

“Agreement”: This Sulfur Supply Agreement including all Exhibits attached
thereto; as well as any amendments, changes, supplements or Exhibits that may be
prepared or attached to Agreement during its term;

“Day”: A calendar day;

“Business Day”: a business day in accordance with work schedule and with labor
contract of Petróleos Mexicanos y Organismos Subsidiarios;

“Corporate Finance Department”: Administrative unit responsible for coordinating
financial activities of Petróleos Mexicanos, its Subsidiary Agencies and
Affiliates, and for establishing regulations to regulate performance thereof;

“Payment Guaranty”: a payment commitment by a third party to pay for obligations
agreed upon herein, which commitment covers risk for purchases on credit by
Purchaser.

“Past due Interest”: failure by Purchaser to make payments in due time and
proper form shall give rise to past due interests payable thereby to accrue.
Those past due interests that shall be computed over past due outstanding
balances, beginning on maturity date and continuing during all time the debt due
and payable remains outstanding and up until paid in full;



--------------------------------------------------------------------------------

“Month”: calendar month;

“Plant”: Any of Purchaser or Seller plants inside the United Mexican States
where: Purchaser uses Sulfur received from Seller under this agreement for
mixing, storing, distributing and/or processing purposes, or where Seller
manufactures the Product.

“Product”: Sulfur in accordance with specifications set forth in Exhibit 2;

“Final Delivery Schedule”: Regarding any month, the final delivery schedule of
Product as determined in accordance with Section 3.4;

“Proposed Delivery Schedule”: Proposed delivery schedule of Product as
determined in accordance with section 3.2; requested by customer.

“Operating Reasons”: Including but without limitation, those reasons or causes
applicable to Plant such as processes and processing equipment-related problems
in general, such as leaks in pipelines, tanks, deviations from operation in that
same equipment, electric power failures, industrial safety and production
handling in Plant.

“SPEUA”: Payment method as determined by Banco de Mexico (Central Bank), called
Electronic payment system for wide use”.

“T.I.I.E.”: The interbank equilibrium interest rate published by the Central
Bank in the Federal Official Gazette.

“Metric Ton”: Unit of weight equal to one thousand kilograms;

“Contractual Volume”: Regarding any Month, means Product volume that Seller is
obliged to sell and Purchaser is obliged to buy pursuant hereof which volume is
computed based on provisions in Section 3;

“Base Contractual Volume”: **** monthly metric Tons which volume Seller is
obligated to sell and Purchaser is obligated to buy.

1.2 Headings and references: Headings included in this Agreement shall not
affect construction hereof. Except for any provision to the contrary, any and
all references to Sections and Exhibits are included in regard to the Sections
hereof and the Exhibits hereto.

SECTION 2. PURPOSE.

Subject to the terms and conditions hereof, Purchaser undertakes to buy Product
from Seller and Seller undertakes to sell Product to Purchaser.

SECTION 3. DELIVERY VOLUME AND SCHEDULING

3.1 Contractual Volume: Subject to the terms and conditions hereof, Product
volume to be sold by Seller and bought by Purchaser in any Month (the
“Contractual Volume” for such Month) shall be the one between (i) Base
Contractual Volume and (ii) volume ordered by Purchaser, and confirmed in Final
Delivery Schedule. Determination of



--------------------------------------------------------------------------------

Contractual Volume between that base and ordered amount, and volume confirmed in
Final Delivery Schedule, for any Month, and of applicable delivery schedule,
shall be made in accordance with following provisions in this Section 3.

3.2 Proposed Schedule by Purchaser: Purchaser shall deliver to Seller, no later
than on the fifth Day of each month:

(i) a proposed delivery schedule related with subsequent Month, pursuant to
provisions in No. I, Exhibit 3, whereby Purchaser shall notify Seller the
Product volume it wishes to receive in that Month, approximate dates and
Shipping Center(s) where Purchaser wishes the Product to be loaded, and carriage
shall be Purchaser’s responsibility; and

(ii) an estimate of Product volume Purchaser plans to order for two
(2) subsequent Months.

3.3 Determination of Contractual Volume: Seller shall provide an answer to
schedule proposed by Purchaser for subsequent Month no later than the 25th day
of each month (prior to month product has been ordered for), through document
mentioned under No. II, Exhibit 3, in the understanding that:

(i) if Base Contractual Volume is the volume ordered by Purchaser for any Month,
Seller shall supply the ordered volume, and that volume shall comprise the
Contractual Volume for such Month;

(ii) if volume ordered by Purchaser for any Month exceeds Base Contractual
Volume, Seller may, at its discretion, supply any volume between the ordered
volume and Base Contractual Volume, and volume so determined by Seller shall
comprise the Contractual Volume for said Month; and

(iii) if volume ordered by Purchaser for any Month is smaller than Base
Contractual Volume, Seller shall supply ordered volume and volume so determined
by Seller shall comprise the Contractual Volume for said Month.

(iv) if Purchaser fails to deliver a proposed schedule to Seller, the Base
Contractual Volume shall be deemed as the Contractual Volume for said Month.

Contractual Volume for such Month shall be considered in applying provisions in
Section 3.5, and operating flexibility provided in Section 3.6.

A document delivered to Purchaser by Seller pursuant to this Section 3.3 shall
comprise the “Final Delivery Schedule”, and Contractual Volume for any
applicable Month may also be established therein, consequently, the Product
Volume to be delivered during such Month and the Shipping Center(s) wherein
Seller shall make deliveries shall be specified therein (dates, volumes and
Shipping Center(s), different from those dates, volumes and Shipping Centers
proposed by Purchaser in schedule thereof, may be specified in that document),
in the understanding that, except as otherwise agreed upon or because of regular
maintenance activities in Shipping Center(s) different from those proposed by
Purchaser or because of repair of premises, deliveries shall be made in a
relatively uniform manner during the applicable Month.



--------------------------------------------------------------------------------

Notwithstanding any agreements in final delivery schedule pursuant to prior
paragraphs, the parties agree that they may agree on additional volumes to those
established in final delivery schedule, which volumes shall be deemed as
amending Contractual Volume only for that month.

3.4 Final Delivery Schedule: Seller shall send a confirmation regarding
deliveries to be made in any applicable Month no later than the 25th day of
prior Month, pursuant to provisions in No. III, Exhibit 3. In said confirmation,
the Proposed Delivery Schedule regarding Product Volume to be delivered during
that Month, as well as the Shipping Center(s) where deliveries are to be made
may be changed by Seller, provided however that this right of Seller may not
affect its obligation (i) to fully deliver the Contractual Volume in any
applicable Month, and (ii) to make deliveries in relatively regular manner
during that Month, except as otherwise agreed upon or as for regular maintenance
reasons in Shipping Center(s) different from those proposed by Purchaser in
schedule thereof, or as for repairs to premises. Delivery schedules so confirmed
by Seller for any Month shall comprise the “Final Delivery Schedule”. It is
expressly agreed upon that deliveries to be made in accordance with Final
Delivery Schedules shall be subject to provisions set forth in Exhibit 3.

3.5 Contractual Volume, final obligation:

3.5.1 In order to secure regular Product supply, and for both parties to have
ideal conditions in planning their relative activities, the parties agree that
Contractual Volume shall be final, except if parties agree to change Contractual
Volume, or in the event of force majeure or Acts of God.

3.5.2. In the event Purchaser, due to an cause attributable thereto, withdraws a
volume smaller than the Contractual Volume applicable to **** months during a
six-month period, Seller shall be entitled to (i) reduce Contractual Volume
applicable to all subsequent months in a volume equal ****, and said reduction
shall be notified to Purchaser within fifteen (15) days following last Day of
that **** period wherein Purchaser had received smaller volumes than Contractual
Volume, and new Base Contractual Volume shall remain in effect as from the Month
detailed in notice date; or (ii) rescind Agreement which rescission shall become
immediately effective, without requiring a court order, by personally notifying
Purchaser which notice shall be given within 60 days following last day of the
six-month period wherein such breach takes place, priorly complying with
rescission proceedings provided for in section 29.

In the event the right to reduce Contractual Volume or to terminate the
Agreement shall not be exercised by Seller, Purchaser’s obligation to receive
the agreed upon Contractual Volume in each Month shall continue with full force
and effect.

3.6 Flexibility for operating reasons; stoppage due to maintenance:

3.6.1 The parties shall not incur any liability whatsoever if in any Month they
supply or receive, if applicable, a volume smaller than Contractual Volume,
provided that:

As to Purchaser

 

  (i) it is due to operating reasons, and such reduction does not exceed in any
case 5% of applicable Contractual Volume for said Month.



--------------------------------------------------------------------------------

Regarding Seller

 

  (i) if due to operating reasons.

3.6.2. Each party shall be entitled to suspend purchases or sales of Product,
for one or more Days, and not exceeding in the aggregate thirty (30) days per
Year that are equivalent to Base Contractual Volume, provided that:

 

  (i) those suspensions are strictly caused by a stoppage due to maintenance
reasons at any Shipping Center(s) different from the one(s) proposed by
Purchaser within proposed schedule or of any other Seller’s production center or
Plant, if any; and

 

  (ii) volume of not supplied or not received product, if any, does not exceed
in any Year the monthly average of Contractual Volume during the applicable
Year.

Any party wishing to suspend purchase or sale of Product in accordance with the
aforementioned shall as soon as possible notify the other party the scheduled
dates therefor, but at least thirty (30) Days before the first Day of that
suspension, except for those cases where interruption is due to remedial
maintenance, in which case the parties shall notify thereof in writing on same
day when the event is taking place, in accordance with Section 21 “Notices” of
the Agreement.

3.7 Schedule coordination: In order to coordinate delivery schedules, each party
shall appoint an area operating agent, who shall be essentially responsible for
coordinating operating details related with Product delivery under this
Agreement.

SECTION 4. VOLUME MEASUREMENT

4.1 Volume: Volume for each delivery shall be determined by Seller’s staff using
the weighing machines installed at the applicable Shipping Center, and carrier’s
vehicle shall be weighed before and after the loading operation. Purchaser shall
be entitled to appoint an agent to witness weighing process of loaded Product,
as well as to be present when weighing machines are gauged, and in the event any
non-reconciling differences arise, opinion of an independent inspector shall be
requested (which fees shall be paid in equal proportion by both Purchaser and
Seller) “selected by the parties” from among those inspectors detailed in
Exhibit 4 hereto in order to confirm those measurements. Seller undertakes to
show Purchaser, upon request and at any moment, evidences that the maintenance
and gauging schedule for weighing machines has been fulfilled in accordance with
regulations then effective established by the competent authority in that field.

4.2 Effects: Volume measurements performed as above-mentioned shall be final and
binding for both parties, except in the event of an evident error. However, and
without prejudice to any subsequent right of the parties to prove an evident
error in those measurements, determination of volume as aforementioned shall
prevail for billing purposes and for obligation by Purchaser to make applicable
payment in accordance with what is provided in Section 9.

SECTION 5. QUALITY.



--------------------------------------------------------------------------------

5.1 Specifications: Product to be sold under this Agreement shall fulfill those
specifications set forth in Exhibit 2 hereto.

5.2 Determining quality. Seller shall test quality of Product to be supplied out
of storage tanks in accordance with those methods set forth in Exhibit 2 hereto,
and Seller shall prepare any applicable quality certificates related therewith.
Purchaser shall be entitled to request Seller the Product quality certificates,
and also that an independent inspector selected from those inspectors detailed
in Exhibit 4 hereto takes part in the event of any disagreement, and that
independent inspector shall confirm at Seller’s laboratories that product
covered by those certificates do meet minimum required features detailed in
Exhibit 2. Final results of any quality analysis performed in accordance with
this Section 5.2 shall be final and binding to all parties except in the event
of an evident error.

The independent inspector’s fees shall be at the expense of any party making the
error, that is, if minimum required quality is confirmed by inspector, fees
shall be at the expense of Purchaser, and if a determination is made that
minimum required quality is not fulfilled those fees shall be at the expense of
Seller.

5.3 No warranty provisions on product quality: Seller solely warrants that
Product sold under this Agreement shall fulfill, at any applicable Shipping
Center, specifications expressly set forth in Exhibit 2. Seller does not grant
any other warranty, either express or implicit. Purchaser hereby relieves Seller
of any other warranty, including but without limitation, any implicit warranty
of enforceability or a warranty of fitness for a particular purpose, and
specifically regarding sale of Product pursuant to this Agreement.

SECTION 6. DELIVERY

6.1 Delivery method, transfer of title. All Product deliveries shall be made to
carriage vehicles supplied by Purchaser at any applicable Shipping Center (in
the understanding that Purchaser shall be liable for any and all Product
shipping expenses,) in accordance with the following terms of this Section 6.
Transfer of title from Seller to Purchaser shall be deemed executed upon the
time Product may be loaded into any applicable carrier vehicle. As from that
time, liability of Seller regarding the Product shall terminate and Purchaser
shall assume all risks for loss, damages, reduction, contamination or
evaporation as well as any and all risks intrinsic to Product handling,
carriage, storing and processing. Any loss or damage caused to any of Seller’s
property or to any third party’s property during loading and carriage
operations, attributable to carrier or to any driver thereof shall be at the
expense of Purchaser. The above-mentioned provisions are in accordance with
Exhibit 3.

6.2 Statement that Purchaser knows Shipping Centers, general procedures.
Purchaser certifies that it fully knows conditions, procedures and premises at
Shipping Centers and manufacturers, including those conditions, procedures and
premises for Product delivery. Conditions, procedures and premises at Shipping
Centers and manufacturers may be changed at any moment in which case Seller
shall timely notify Purchaser. Also, Purchaser hereby acknowledges that general
procedures currently established in Shipping Centers and manufactures related at
any moment, among other aspects, with volume determination and safety measures
for loading operations, shall be supplementary to (provided that they are not
infringing) those procedures established herein. Notwithstanding the
above-mentioned, it is expressly agreed that all deliveries to



--------------------------------------------------------------------------------

be made shall be performed pursuant to provisions in paragraphs IV and V,
Exhibit 3 hereto.

SECTION 7. NOTICE OF CLAIMS.

7.1 Volume and quality. Any claim that Purchaser might have regarding this
Agreement as to Product volume or quality shall be notified, pursuant to
Section 21 hereof to Seller within three (3) Days from the delivery date, but in
any case, prior to Product unloading by Purchaser at the Plant. Without
prejudice to the above provided, Purchaser may notify by telephone any intended
claim to be submitted, to the field operating agent appointed by Seller, so that
Seller may timely take any action deemed proper, the above in the understanding
that said notice by telephone shall be confirmed in writing, through telefax,
courier or electronic mail. The field operating agents appointed by the parties
shall try to mutually solve said claim. In the event claim is not solved by
those agents, Purchaser shall confirm its claim to Seller within a ten (10) Day
period following date when initial notice of claim had been delivered through
telefax, courier or electronic mail by Purchaser to Seller.

7.2 Other claims: Any other claim Purchaser might have related with this
Agreement shall be notified to Seller following method set forth in Section 7.1
within thirty (30) days from the date the events giving rise to claim took
place, and that claim shall be decided in accordance with terms similar to those
set forth herein.

7.3 Disclaimer of liability by Seller: Seller shall not be liable whatsoever
with Purchaser (and Purchaser shall be deemed to have waived thereto) regarding
any claim that may not be notified by the Purchaser to Seller as provided in
Sections 7.1 and 7.2

SECTION 8. PRICE

Product price shall be monthly computed by Seller in accordance with a formula
authorized by the Ministry of Finance and Public Credit.

Any amendment to formula shall be notified in accordance with Section 21.

Price application criteria are included in Exhibit 5 hereto.

SECTION 9. TERMS OF PAYMENT

9.1 Currency, payment time and place, default in payment: Purchaser shall make
all payments provided herein in Mexican Pesos, without any discount or deduction
whatsoever, to the account and bank notified thereto by Seller, through any of
the following methods: (a) bank deposit submitted at a teller’s window, b) bank
wire transfer c) SPEUA. Purchaser shall fulfill bank guidelines and policies in
place regarding acceptance of checks; Purchaser shall also fulfill regulations
in effect. Al payments of sold Product on credit and delivered shall be made no
later than **** days from any applicable delivery date. All other payments made
to Seller shall be performed within **** days following submittal by Seller of a
payment demand in writing wherein indebtedness concept, amount and type of
obligation is detailed. In the event any payment pursuant to this Agreement
becomes due payable in a Day where banks remain closed, said payment may be made
on the immediately following day when banks are open for business. Purchaser
undertakes to reimburse Seller any bank fee improperly applied by banks to
Seller for



--------------------------------------------------------------------------------

transactions performed by Purchaser. Assuming that Purchaser defaults in
payment, Purchaser undertakes to pay Seller past due interest as from the day
following the maturity date and all along that amount remains outstanding
(Principal and VAT) and until payment is made in full pursuant to the following:

 

  •  

Past due interest rate applicable to past due outstanding balance, shall be that
resulting from applying the monthly average of the equilibrium interbank
interest rate (“TIEE RATE”) as determined by the Central Bank and published in
the Federal Official Gazette applicable to a 28 day term.

 

  •  

To compute the monthly average of the “TIIE” RATE, the sum of known and
effective “TIIE” rates shall be considered from the first calendar day and until
third business day before end of immediately prior month to month when rate is
applied, divided by number of calendar Days considered in arithmetic sum and the
result thereof shall be divided by twelve and multiplied by a 2.5 factor.

 

  •  

The amount of past due interest shall be that resulting out of multiplying the
outstanding balance (principal and VAT) of past due debt by a quotient resulting
out of dividing monthly past due rate by 30 and multiplying thereof by number of
past due days in the month including the day when payment is made.

 

  •  

If impossible to determine at any time the TIIE RATE, the applicable rate shall
that, if any, replacing thereof as officially determined.

In the event the aforementioned is amended by the Corporate Finance Department,
the parties agree to enter into an applicable agreement to update that
amendment.

Any payments made by Purchaser to Seller to comply with obligations thereof
shall be applied on a due date chronological order beginning with oldest owing
amount and up to most recent owing amount, in the first place to payment of past
due interests, financing interests, value added tax on interests, payment of
principal and, lastly to collection expenses, if applicable.

In the event any cheque is returned for any cause, Purchaser undertakes to pay
Seller the following items: amount of returned cheque, a 20% on returned cheque
amount for damages and a 20% VAT on returned cheque, past due interest, VAT on
past due interests, VAT on past due interests, fees and expenses applied by
applicable banking institutions plus applicable VAT, in the event they have been
charged to Seller, in the understanding that the aforementioned shall be without
prejudice to application of any other provision or any other legal remedy
applicable to Seller, either stemming out of this agreement or of any other
source (including, without limitation, what is provided in paragraph 9.5,
Section 9).

Recovery of owing amounts shall be applied in the first place to payment of 20%
on any returned cheque, bank fees and expenses charged by the applicable bank,
past due interest of document and VAT of each item and in the second place to
paying the returned cheque amount.

If for any reason, any invoice(s) of sold and delivered Product is not
registered by the bank institution through which collection is performed,
Purchaser shall pay the applicable



--------------------------------------------------------------------------------

amount, in accordance with pricing structure applied on the date Product is
delivered, in the understanding that for such instances, due date of any
applicable invoice shall not be affected.

9.2 Exemption, renewal or reduction of guaranty for selling product on credit.
Seller reserves the right to grant a guaranty disclaimer for selling Product on
credit, in accordance with guidelines authorized by the Board of Administration
of Pemex Gas y Petroquímica Básica and applied by its Institutional Credit
Committee, as well as to cancel Purchaser said disclaimer or to determine any
reduction in amount of guaranty submitted or renewal thereof, in accordance with
resolutions by said Committee, for any breach to requirements then in effect for
a guaranty disclaimer or that presumptions for reduction thereof take place.

9.3 Payment Guaranty. In the event Purchaser has no guaranty disclaimer granted
by Seller, Seller may demand from Purchaser to guarantee payment of supplied
Product pursuant to this Agreement through letters of credit, granting of a
suretyship or any other manner of Payment Guaranty as selected by Seller. The
letter of credit or suretyship shall be (i) issued by a bank o a bonding company
legally authorized to operate in the Mexican Republic, as applicable, acceptable
to Seller, (ii) in an unconditional and irrevocable manner, (iii) for a term
acceptable to Seller, (iv) payable based on a first out-of-court demand by
Seller to issuer, notwithstanding any opposition by Purchaser; and (v) in an
amount reasonably determined by Seller. In the event Seller demands Purchaser to
guarantee Product payment in accordance with aforementioned, and Purchaser shall
fail to do so within five (5) Days following the date of demand, Seller may
terminate this Agreement and termination shall become immediately effective
(without needing a court order), through personal notice to Purchaser. Payment
guaranties shall be issued pursuant to suretyship and letter of credit models
delivered therefor by Seller.

Payment Guaranty shall be delivered directly to Seller by guarantor institution
no later than two business days before first day of product delivery, and
including therein full address for guaranty delivery.

In any case, and to remain in payment on credit plan, Purchaser shall maintain
Payment Guaranty by making any required renewals or substitutions, otherwise,
Seller shall proceed to suspend deliveries or product sale on credit.

If Purchaser chooses to submit a letter of credit and in order for Seller to
deem it valid, Purchaser shall renew or substitute it for another with any
applicable term, at least sixty Days before its due day.

Whenever Purchaser changes corporate name or is transformed, or merged into o
spun-off, Purchaser shall update any applicable Payment Guaranty.

9.4 Payment costs: Purchaser shall pay all bank charges and fees related with
payments to be made to Seller pursuant hereof, including but without limitation,
any cost to establish the letter of credit and the guaranties set forth in
Section 9.3.

9.5 Non-compliance of payment: In the event Purchaser default any payment that
shall be made pursuant hereof, Seller (without prejudice to any other right or
legal remedy arising out hereof or of any other source) shall be entitled at its
sole discretion (i) to demand payment of past due interests applicable based on
a rate then effective as determined by the Corporate Finance Entity as agreed
upon herein, and therefor a grace



--------------------------------------------------------------------------------

period for making payment of up to 10 Days following that due date shall be
granted, (ii) in the event invoice and interests may not be settled within that
additional margin as aforementioned, on the 11th day following maturity date
further Product deliveries shall be suspended until Purchaser pays any owing
amounts and any interests derived from those amounts, and if otherwise, the
applicable guaranty claim shall be processed or if any, legal proceedings shall
be filed and (iii) except if Purchaser makes payments within the ten (10) Days
following the day when payment would have become immediately due and payable, to
rescind this agreement with such rescission immediately becoming effective
(without the need of a court order) through personal notice to Purchaser given
at any time before full payment by Purchaser of all owed amounts and applicable
interests, and priorly complying with rescission proceeding provided in Article
29.

Payment Guaranty shall be executed to recover the owing amount plus any accrued
past due interests and/or financial interests, or if any, in the total amount of
the letter of credit, given the type of this Agreement.

SECTION 10. BAN TO SETOFF

Without prejudice to the right of Purchaser to subsequently submit any claims
Purchaser might have regarding this Agreement through a judicial proceeding
filed in accordance with provisions in Section 24, all payments Purchaser shall
have to make pursuant hereof shall be timely made and without any setoff nor
deduction of any type for any claim that Purchaser or any other person might
have at present or in the future against Seller or any Affiliate thereof.
Purchaser hereby relieves and waives each and every right related with claims
arising against Seller or any Affiliate thereof regarding sale and purchase of
Product made prior to execution hereof that Purchaser has not notified in
writing to Seller before entering into this Agreement.

SECTION 11. OTHER REPRESENTATIONS AND WARRANTIES BY PURCHASER

Purchaser represents and warrants that:

 

  (a) this Agreement has been duly authorized and that all corporate acts and
acts of any other type required therefor have been executed;

 

  (b) this Agreement is valid, legally binding therefor and enforceable in
accordance with the terms thereof;

 

  (c) it has, directly o through third parties, proper equipment and duly
trained staff to handle, carry, store and/or process Sulfur, as well as to deal
with any emergency resulting out of said handling, carriage, storing and
processing;

 

  (d) it has obtained any required permits to handle, carry, store and process
Sulfur, and that third Parties hired thereby for carriage of product have in
turn obtained any permits required therefor, and all those events the permits
that must be issued by applicable government authorities, and that those permits
are in force (in the understanding that Purchaser shall immediately notify
Seller if any such permit has been cancelled, revoked, annulled or terminated);



--------------------------------------------------------------------------------

  (e) knows and undertakes to fulfill any safety rules and requirements existing
for Shipping Centers to be used to execute any acts the purpose hereof;

 

  (f) Product to be purchased pursuant hereof is solely to manufacture and
market oil-derived products.

 

  (g) it is holder of a valid insurance policy issued by an insurance company
duly authorized to operate in Mexico, which policy is broad enough to cover for
losses, damages to individuals and Seller’s and third parties’ property that may
arise for acts or omissions related with this Agreement, and that any third
parties hired for carriage of Product are holders of policies covering any of
the above casualties;

 

  (h) it shall pay any tax obligations arising out hereof, pursuant to any laws
providing thereof;

 

  (i) likewise, it shall prefer Seller for purchasing the Product;

 

  (j) each above-mentioned representation and warranty is true and valid on the
day this Agreement becomes effective and shall continue to be true and valid on
each delivery date of Product under hereof, as if those representations and
warranties had been made on each delivery date.

SECTION 12. LABOR RELATIONS

Purchaser in a capacity as businessperson and employer of any hired staff
thereby for the purpose hereof, is solely responsible for any obligations
arising out of legal provisions and any other stipulations as to labor and
social security matters with its workers, and Seller under no circumstance shall
become a surrogate employer as to said staff. Consequently, Purchaser shall
defend and hold harmless Seller, Petróleos Mexicanos and/or any other Subsidiary
Entity thereof, of any claims that may be filed by Purchaser’s workers, and
Seller shall be relieved of any responsibility and shall be indemnified for any
amount that may be incurred thereby to that regard.

SECTION 13. TERMINATION OF CONTRACT

The parties may terminate this agreement for any reason as provided for herein
and additionally for the following events:

 

  •  

When term expires pursuant to Section 25 hereof.

 

  •  

Seller may terminate this agreement at any time without any liability
whatsoever, by giving notice in writing to Purchaser 3 months prior to date when
termination shall become effective.

 

  •  

The parties may agree an early termination hereof in the event of force majeure
or acts of God pursuant to provisions in Section 17.

 

  •  

Due to rescission of agreement for any cause attributable to Purchaser, for
which purpose Seller shall enforce those guaranties set forth herein for any
amount owing applicable thereto.



--------------------------------------------------------------------------------

Termination or rescission hereof pursuant to provisions in Sections 13, 14, 25,
29 or for any other reason as set forth herein shall cause payment obligations
payable by Purchaser and subject to enforceable terms to become immediately due
and payable from the time said rescission or termination becomes effective and
Purchaser shall not be relieved from making any payment Purchaser may be obliged
to in accordance hereof.

In the event any balance exists to Purchaser at termination hereof, a
certificate of settlement may be issued by Seller to reimburse that balance.

SECTION 14. SPECIAL RESCISSION EVENTS

14.1 Rescission Events: Seller (without prejudice to any other right or legal
remedy stemming out of this Agreement or of any other source) may rescind this
Agreement which rescission shall become immediately effective (without any court
order being required), by giving notice in writing and personally to Purchaser,
priorly fulfilling procedure established in Section 29, in the event:

 

  (a) Purchaser files proceedings for bankruptcy (concurso mercantil), or any
reorganization is requested thereby or determined thereupon decided through any
court order, or requests the benefit of any legislation to release debtors, to
make an assignment for the benefit of creditors due to its inability to pay its
obligations with them, or if Purchaser admits in writing its inability to pay
its debts as they mature, or performs any other act generally recognized as
insolvency, or bankruptcy is declared upon Purchaser.

 

  (b) any court order or resolution is issued declaring Purchaser in bankruptcy,
a petition requesting reorganization thereof is approved, or a petition
requesting application of any law to release its debtors is approved,
appointment of a custodian, receiver shall occur, or that dissolution or
liquidation of Purchaser shall have been ordered.

 

  (c) any permit to Purchaser to handle, carry, store and process Sulfur or
permit to any third party signed up thereby for carriage of Product, including,
in both cases, any required permit related with said Product, has been
cancelled, revoked or in any manner annulled or terminated, and not renewed or
regularized within a thirty (30) day term, in the understanding that during said
term Seller shall be entitled to suspend, at its sole discretion and without any
liability therefor whatsoever, Product deliveries until said permit is renewed
or regularized.

 

  (d) any representation made by Purchaser to Seller under this Agreement turns
out to be false or untrue on the day this Agreement shall become effective or on
the date of any Product delivery hereunder; or

 

  (e) Purchaser breaches any obligation hereunder.

14.2 Effects of rescission of Agreement: Purchaser shall not be relieved of
making any payment Purchaser is obliged to under this agreement and to paying
loss and damages because of rescission hereof as provided in Section 14.1 or for
any other reason.



--------------------------------------------------------------------------------

SECTION 15. CONFIDENTIALITY

The parties agree that this Agreement as well as all information related
therewith obtained by the other party through any officer, including executive
officers, employees or other agents (the Agreement and said information the
“Information” for the purpose of Section 15) shall be considered as confidential
property, and may not be revealed without express consent of the other party.
Notwithstanding the aforementioned, any party may reveal the Information in
accordance with government, administrative or court demands, to which that party
may be subject to, provided however that disclosing of information is compulsory
for said party, and if failing to do so that party shall incur in any civil or
criminal liability. If presuming that any party has revealed any Information
breaching provision in this Section 15, the other party shall be entitled,
without prejudice to any other right or legal remedy arising out of this
Agreement or of any other source, to terminate this Agreement which termination
shall become immediately effective (without a court order being required) by
giving notice in writing to the other party. This confidentiality obligation
shall be permanent and shall not terminate if this Agreement is expired,
cancelled, terminated or rescinded.

Seller may reveal both information on the Agreement, and that related therewith,
in accordance with requirements by Guarantor Institutions for collection of
offered guaranties, as well as to Petroleos Mexicanos y Organismos Subsidiarios
without consent in writing by Purchaser being required.

SECTION 16. NO STIPULATION FOR THE BENEFIT OF THIRD PARTIES; ASSIGNMENTS.

16.1 No stipulation for the benefit of third parties; No provision herein is
aimed at nor construed as granting any person or entity any right under this
Agreement as a provision benefiting third parties.

16.2 Assignment by Purchaser: Purchaser may not assign to any person any right
or interest herein nor delegate any obligation without the prior consent in
writing by Seller. In the event Purchaser tries to make any assignment or
delegation, without consent in writing by Seller, Seller may be entitled,
without prejudice to any other right or legal remedy arising out of this
Agreement or of any other source, to terminate this Agreement which termination
shall immediately becoming effective (without any court order being required) by
notice given in writing to Purchaser.

16.3 Assignment by Seller: Except for the right to receive payment for supplied
Product pursuant hereof (which right may be freely assigned by Seller) and for
what is provided in the following sentence, Seller may not assign to any person
any right or interest herein nor delegate any duty without the prior consent in
writing by Purchaser. Seller may, freely, assign its rights and delegate its
duties stemming out hereof to any Affiliate thereof. In the event any assignment
is made by Seller pursuant to the terms of Section 16.3, Seller shall be
relieved of any liability hereunder regarding any delegated duties.

SECTION 17. RELIEF OF LIABILITY

17.1 Force majeure or Acts of God. Except as otherwise provided herein, pursuant
to the terms in fraction V, articles 2017, and article 2111 of the Federal Civil
Code, no



--------------------------------------------------------------------------------

party shall be obliged to or subject to any liability for losses, damages
arising out of force majeure or acts of God, provided however that party has not
caused or aided therefor.

Any financial or commercial event shall be expressly excluded from force majeure
or acts of God.

Any party alleging force majeure or acts of God shall make all reasonable
efforts and expenses to mitigate or remedy any effects of said force majeure or
acts of God. No party shall be relieved of any duties that due to their nature
were not affected by those events.

Notwithstanding what is provided above, the parties agree that non-recoverable
costs that may be incurred to fulfill any duties arising hereof, by the party to
whom notice is given until the time any invoked force majeure or act of God is
proven, those costs shall be reimbursed thereto by any party invoking force
majeure or an act of God within three Business days from the time so demanded in
writing, in the understanding that any aforementioned costs shall be duly
proven.

For any party to be relieved of a liability for any force majeure or act of God,
the required conditions for any party invoking thereof shall be:

 

  a) That situation is notified pursuant to Section 17.2 even if occurrence of
that event is in the public domain;

 

  b) Prove through an expert examination, within 5 business days following
applicable notice, that a force majeure or act of God exists, as well as
inability to fulfill duties thereof; both parties shall agree that if otherwise
done, any invoked force majeure or act of God shall not deemed as such.

Duties of the parties pursuant to this Agreement shall be suspended during the
period any inability to fulfill them remains for any force majeure or act of
God. In the event said term extends for an additional sixty (60) day term, any
party shall be entitled to terminate the Agreement by giving notice personally
to the other party at least thirty (30) days in advance.

17.2 Notice: Any party alleging force majeure or an act of God shall notify,
pursuant to provisions in Section 21, the other party(i) that event has taken
place and (ii) the time that event stops from preventing that party to perform
hereof. In both cases, notice shall be made as soon as reasonably possible,
however at no time after three (3) business days following date when the
applicable party had known of the event, or when that party should have become
knowledgeable of events detailed in above paragraphs (i) and (ii).
Notwithstanding above provisions, if force majeure or act of God has obstructed
communications in such a way it has not been possible to give notice within
terms herein stipulated, the party alleging force majeure or an act of God shall
give that notice as soon as practical and once communications are reestablished.
If any party fails to give the above notice within the term set forth, that
party shall not be entitled to allege a force majeure or an act of God.

17.3 Payment of sold and delivered Product: Purchaser shall not be relieved by
any provision set forth in this Section 17 of any duty to fully pay the price
for any sold and delivered Product or to pay any amount owing to Seller pursuant
hereof.



--------------------------------------------------------------------------------

17.4 No duty for a pro-rata to be imposed. If as a consequence of force majeure
or an act of God, Product is not at any time sufficiently available to be
supplied by Seller to Purchaser as hereunder, and to all other customers under
undertakings executed by Seller therewith, Seller shall not be obliged to
prorate any available Product among its customers, included Purchaser, and
Seller may distribute, without any liability, any available Product as deemed
advisable thereby; in the understanding that, if any event constituting force
majeure or an act of God takes place, Seller shall not be obliged, for any
reason, to purchase the Product from any third party to be able to sell it to
Purchaser.

17.5 Other relief of liability events: The parties agree that this agreement
with all effects thereof shall be temporarily annulled, and at the option of
Seller, the term thereof extended for a period equal to that said annulment
lasts, whenever production thereof must be annulled due to force majeure or an
act of God. If due to said force majeure or act of God production is only
reduced, the agreed upon volume herein shall be reduced in a proportion similar
to that in which production is reduced, and contracted volume shall be
increased, as selected by Seller, to compensate for any non-supplied volume, in
this event for the price in effect on the day that compensation is applied.

In any such events, the party the suspension is notified to may early terminate
this Agreement, without any court order being needed, and without any liability
whatsoever to any of them, except for what has been agreed upon herein.

SECTION 18. LIMITATION OF LIABILITY

If due to any unlawful or misleading conduct whereby any guilt may be inferred
as to any party, and any such conduct being: any intentional or willful conduct
or unintentional conduct due to negligence, a casualty takes place whether due
to a legal or illegal act and a loss and/or damage is caused to the other party
in accordance with terms in article 1913 of the Federal Civil Code, causing any
loss and/or damage to the other party, the guilty party shall incur civil
liabilities, therefore that party shall be obliged to indemnify the other
damaged party in accordance with terms in article 1915 of the Federal Civil
Code.

Pursuant to article 2110 of the Federal Civil Code, liability for both parties
to pay loss and damages shall be applied to loss and damages being directly and
immediately consequence of their behavior either legal or illegal, and without
any liability exclusion existing.

SECTION 19. CHANGE OF CIRCUMSTANCES

The terms and conditions in this Agreement have been agreed upon taking into
account commercial situations existing when the agreement was entered into. In
the event a material change of circumstances adversely and materially affecting
any party of the agreement in meeting its duties pursuant hereof takes place,
that party may request any or more sections hereof or Exhibits hereto be
negotiated again specifying the change that took place and serving as a basis
for the renegotiation request. Upon receiving that request, the parties shall
meet and negotiate in good faith during a term not to exceed thirty (30) Days
following date of request, to determine if they may or may not agree on amending
this Agreement. If the parties fail to agree on said amendments within
aforementioned term, any party may terminate this Agreement at the end of any
Month by giving notice to the other party at least thirty (30) days in advance.
During the term from



--------------------------------------------------------------------------------

the notice of termination to the day when termination becomes effective, any
duties of the parties under this Agreement shall remain with full force and
effect.

Likewise, in the event amendments to regulations are issued or administrative
provisions regarding Product Direct Sales are brought out by competent
authorities which change or amend fulfillment of provisions set forth herein, or
in any other agreements executed hereunder, any party hereto shall be entitled
to early terminate the Agreement without any liability whatsoever or to request
any amendment, prior notice given in writing to the other party, and no court
resolution shall be required therefor, in the understanding that the obligations
arising out of this Agreement shall remain with full force and effect until the
day said termination or amendment becomes effective.

SECTION 20. SATISFACTORY DOCUMENTS.

Purchaser shall provide in time to Seller a listing of authorized individuals to
act on behalf of Purchaser in any dealings with Seller, which individuals shall
have those powers and authority determined by the Purchaser at its sole
responsibility, as well as any power of representation or power of attorney
evidencing thereof. Purchaser shall keep updated at all times said listing and
shall provide Seller any other information or documents that may be reasonably
requested thereby regarding financial or corporate situation of Purchaser during
term hereof.

SECTION 21. NOTICES

Except as provided otherwise herein, all notices and communications between the
parties shall be made in writing and shall become effective when received by the
addressee at the address or telefax as indicated below:

 

If to Seller:  

PEMEX GAS Y PETROQUÍMICA BÁSICA

Av. Marina Nacional No. 329

Edificio 1917 (B-1), 10o Piso

Col. Huasteca, 11311.

México, D.F.

Telefax:

Attention:

 

19-44-53-23

****

If to Purchaser:  

INNOPHOS FOSFATADOS DE MEXICO, S. DE R.L. DE C.V.

Domicilio Conocido S/N Km. 5.5 Carretera Federal

Coatzacoalcos – Villahermosa

Complejo Industrial Pajaritos C.P. 96380

Pajaritos, Coatzacoalcos Ver.

Telefax:

Attention:

 

53 22 48 00

Señores Pablo Gerardo López Sanchez and José Ramón González de Salceda y Urbina

or to any other address, electronic mail or telefax notified by any party as
above-mentioned.

Purchaser undertakes to notify any change of address, in the understanding that
if failing to do so, the initial indicated address shall apply for all purpose
hereof, and shall suffice



--------------------------------------------------------------------------------

that any document intended to be notified to Purchaser may be delivered in that
address by a notary public, and for all legal purposes it shall be deemed as
made in person.

SECTION 22. SEVERABILITY OF PROVISIONS.

Invalidity, illegality of unenforceability of any one provision hereof shall in
no way impair the validity and enforceability of any of the other clauses
herein, except for the purpose hereof.

SECTION 23. AMENDMENTS

Any amendment to Agreement shall be made through an agreement in writing between
the parties.

SECTION 24. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed in accordance with the federal
laws of Mexico. The parties expressly submit to exclusive jurisdiction of the
Federal Courts of Mexico City, Federal District, and Purchaser expressly waives
any other jurisdiction that might correspond thereto by reason of its present or
future domiciles, or otherwise, regarding any dispute that may arise from or
that may be related with this Agreement and that may not be solved between the
parties.

SECTION 25. TERM

This Agreement shall become effective on the day a banking letter of credit
and/or guaranty by a bonding company is submitted by Purchaser at the
satisfaction of Seller, as referred to in paragraph 9.3 section 9, subject to
termination provisions set forth therein with a term of one year from the day it
is executed, in the understanding that once said term has elapsed and if no
termination notice is submitted by any part to the other, the Agreement shall be
automatically renewed for an indefinite period, and then it may be terminated by
any party at the end of any Month by giving notice to the other party at least 3
months in advance and pursuant to provisions in Section 21 hereof, and in all
cases the duties of the parties under this Agreement shall remain with full
force and effect during the term between said notice date and the day the
termination becomes effective.

SECTION 26. TAX OBLIGATIONS

Each party shall fulfill payment of taxes and other tax levies and charges
pursuant to federal, state and municipal laws then effective in the United
Mexican States or abroad, each party may be obliged to pay during term,
performance and fulfillment hereof and exhibits thereto.

SECTION 27. ENTIRE AGREEMENT.

This Agreement contains all rights and obligations arising out of a relation
existing between Purchaser and Seller for the purchase and sale of Product,
except that if pursuant to any law, rule or guideline an additional obligation
has been imposed upon any party; consequently, the Agreement contains the entire
agreement and supersedes any other prior contracts or agreements, whether
written or oral, between Purchaser and Seller or any Affiliate thereof,
regarding purchase and sale of Product subject to becoming



--------------------------------------------------------------------------------

effective pursuant to what is provided in Section 25. No agreement entered into
priorly or any negotiation between the parties in carrying out its business, and
any representation by any officer, employee, attorney-in-fact or agent of Seller
made before this Agreement was entered into subject to this Agreement becoming
effective pursuant to provisions in Section 25 shall be admitted in constructing
the terms and conditions thereof. Purchaser confirms that no implicit
representations have been made by Seller inducing or inviting Purchaser to enter
into this Agreement.

SECTION 28. EXHIBITS TO AGREEMENT

The parties agree to consider as the exhibits hereto those listed below, which
exhibits duly signed by the parties become an integral part hereof.

 

Exhibit 1    Producing Centers and Shipping Centers Exhibit 2    Product
Specifications Exhibit 3   

Terms to Establish Delivery Schedules Order Form

Final Delivery Schedule Form

Exhibit 4    Independent Inspectors Exhibit 5    Price

SECTION 29. RESCISSION PROCEDURES

In the event of any breach by Purchaser to its duties set forth herein or those
set forth in Section 14, Seller shall personally notify Purchaser, within
fifteen business days following the day when breach has taken place or when
breach was made known thereto, the opinion report establishing event based on
which the agreement rescission proceeding has been entered.

As from legal notice of opinion whereby a rescission administrative proceeding
begins, purchaser shall have a ten business day term to state whatever is
applicable thereto regarding beginning of notified rescission proceeding.

Once term granted by Purchaser has elapsed, and if no statement is made by
Purchaser to its defense or if once any reasons stated thereby have been
analyzed, Seller believes that those reasons are not enough as to justify any
incurred breach, any proceeding decision shall be issued.

Any decision issued regarding rescission of agreement shall be personally
notified within a fifteen business day term following the day when any
authorized term has concluded.

Purchaser shall not be relieved of any amount owing for the benefit of Seller by
any rescission of agreement. Beginning on date of notice of beginning of
proceeding, Seller may enforce any guaranty to the benefit thereof,
notwithstanding whatever provisions in the agreement.



--------------------------------------------------------------------------------

SECTION 30.- EFFECTS OF PRIOR LEGAL RELATIONS

Any oral or written agreement between the parties prior to execution hereof
shall be superseded, as from time this agreement becomes effective pursuant to
what is provided in section 25, consequently the parties are mutually relieved
of any liability arising out of the execution or performance of any above
agreements entered by the parties, except for invoices undergoing payment
proceedings or claims not decided between the parties.



--------------------------------------------------------------------------------

The parties state that no error, fraud, bad faith or any other vice of consent
has taken place to execute this agreement, consequently, they sign this Sulfur
Supply Agreement in duplicate and an original copy shall be kept by each party
through their legal representatives, in Mexico City, Mexico, on January 1, 2011.

 

“SELLER”

Pemex Gas y Petroquímica Básica

[A signature]

Alfonso González Parra

Attorney-in-fact

Assigned to the Office of the Business Assistant Manager

 

“PURCHASER”

INNOPHOS FOSFATADOS DE MEXICO,

S. DE R.L. DE C.V.

[A signature]

Abraham Shabot Saade

Legal Attorney-in-fact

LEGAL REVIEW

By the Office of the General Counsel

[A signature]

Ms. Silvia Oropeza Querejeta

Legal Manager, Agreements and Contracts

This page bearing signatures becomes an integral part of the Sulfur Supply
Agreement

entered into by and between Pemex Gas y Petroquímica Básica, and Innophos

Fosfatados de México, S.A. de C.V. [sic] on January 1, 2011.



--------------------------------------------------------------------------------

EXHIBIT 1

PRODUCING CENTERS AND SHIPPING CENTERS



--------------------------------------------------------------------------------

PRODUCING CENTERS AND SHIPPING CENTERS

Preferential Centers

****

In the understanding that “Purchaser” may withdraw, at its option, said product
from the shipping centers proposed by Seller, if due to operating reasons that
product may not be supplied, without any liability whatsoever to “Seller.”
Shipping centers proposed by Seller are the following:

Alternate Producing Centers

****



--------------------------------------------------------------------------------

EXHIBIT 2

PRODUCT SPECIFICATIONS



--------------------------------------------------------------------------------

SULFUR SPECIFICATIONS

 

TESTS

   UNITS    METHOD      SPECIFICATIONS       OFFICIAL    ALTERNATE     

PURENESS

   % WEIGHT    BASED ON
DIFFERENCE       **** MIN.

****

   % WEIGHT    ****      ****       **** MAX.

****

   % WEIGHT    ****       **** MAX.

****

   % WEIGHT    ****      ****       **** MAX.

****

   % WEIGHT    ****      ****       **** MAX.



--------------------------------------------------------------------------------

EXHIBIT 3

TERMS TO ESTABLISH DELIVERY

PROGRAMS

Handbook for Purchaser



--------------------------------------------------------------------------------

TERMS FOR ESTABLISHING DELIVERY SCHEDULES

I. ORDER DELIVERY

In accordance with terms provided in Section 32, Purchaser shall deliver Seller
a proposal of delivery schedule regarding following Month through a document
named “Order Form” attached herein as Exhibit 3. Purchaser shall deliver that
proposed delivery schedule through Fax to telephone 1944-53-62 or through a
courier service to the Basic Petrochemical **** or via e-mail.

II. FINAL DELIVERY SCHEDULE

Upon delivery to Purchaser of your order through fax, e-mail or courier service,
as established in paragraph I above, Seller subsequently shall deliver or send
to Purchaser within agreed upon terms in Section 3.4, a document called “Final
Delivery Schedule Form” that is attached hereto as Exhibit 3.

The Final Delivery Schedule Form, in addition to being an order confirmation, is
the final delivery schedule for any applicable Month. It shall be prepared based
on preliminary balance of Product availability, and shall be used both for
Seller to plan its production schedules and its Production activities and for
Purchaser to establish prior commitments with shipping companies; in the
understanding that, the Product amounts ordered by Purchaser in the order may be
amended by Seller in this Final Delivery Schedule under the terms of
Section 3.3.

III. CONFIRMING PLACE AND DATE WHERE PRODUCT IS TO BE PICKED UP BY SHIPPING
COMPANY

Seller shall send Purchaser a confirmation via fax, courier service o electronic
mail at the telephone, address, or e-mail address notified under the terms of
Section 21, regarding deliveries to be made in any applicable month and pursuant
to provision in paragraph II of this exhibit, specifying approximate volume to
be delivered and Days when shipping team receiving deliverable Product shall
show up; said schedule, for all purpose hereof, shall be called “Final Delivery
Schedule”, in the understanding that, Seller reserves the right to amend the
Proposed Delivery Schedule regarding percentage of Contractual Volume to be
delivered in any applicable Month based on Product availability at Shipping
Centers.

In the event Purchaser disagrees with Final Delivery Schedule, including any
adjustments made by Seller to Proposed Delivery Schedule, Purchaser shall
indicate thereof in writing as soon as possible, however at all times before
beginning of any month when Final Delivery Schedule shall be in effect
(otherwise, Final Delivery Schedule shall be deemed as agreed with by Purchaser)
requesting any changes deemed advisable as well as any reason therefor to the
Basic Petrochemicals ****. That Office shall analyze the details to accept or
deny petition and shall proceed thereupon, by delivering any rescheduling, if
applicable, to Purchaser.



--------------------------------------------------------------------------------

IV. TEAM AND DOCUMENT DELIVERY AT THE SHIPPING CENTER.

In order to deliver Product, the applicable Shipping Center staff will check the
following:

DOCUMENTS

Submittal Letter

Any signed up carrier company shall be required by Purchaser to submit a letter
on letterhead, wherein carrier company is authorized to receive scheduled and
confirmed Product on behalf of Purchaser. That letter shall be signed by members
of Purchaser’s staff holding broad representation powers and any restriction to
that granted power shall be mentioned therein. Also, mention should be included
that Seller is relieved of any liability due to any event that might occur while
carrying the Product.

If Product is collected using a vehicle property of Purchaser, this submittal
letter shall be submitted by that vehicle’s driver.

Receipt by Carrier company

For each delivered shipment, the Shipping Center shall require the vehicle
driver a receipt signed by a member of Purchaser’s staff holding broad
representation powers, preferably on letterhead by Purchaser or by the carrier
company:

 

  •  

Name of carrier company (if vehicles property of Purchaser, the Purchaser’s name
shall be detailed.)

 

  •  

Economic number

 

  •  

Carrier vehicle license plates

 

  •  

Driver’s name (driver shall show an ID)

 

  •  

Name of Product to be loaded

 

  •  

Name of Purchaser the carrier company was signed up by

 

  •  

Verification certificate number issued by the Federal Consumer Protection Agency

 

  •  

Product carried on prior time

 

  •  

Team Verification Certificate issued by Competent Authority in that field.

Purchaser shall verify that any vehicles collecting load have a capacity as
close as possible to any scheduled modules for each product (+/- 10%)



--------------------------------------------------------------------------------

CARRIER VEHICLES

Purchaser shall be responsible for carrier vehicles used to store and transport
the Product are in proper mechanical, safety, cleanliness and maintenance
conditions for that purpose. In ll cases, those vehicles shall meet technical
characteristics set forth in applicable regulations issued by the Ministry of
Communications and Transportation. Additionally, Purchaser shall be responsible
to verify that all applicable legal provisions have been met, including without
limitation those provisions regarding carrier vehicles transporting hazardous
waste or materials referred to in Regulations for Land Transportation of
Hazardous Materials and Wastes. Without prejudice to the above, Seller may
inspect the vehicles, and no liability shall be incurred thereby with that
inspection. Before the vehicle is permitted to enter the filling premises,
fulfillment by vehicle of Seller’s safety regulations regarding vehicle and
driver shall be verified (i.e. spark arresters, extinguisher, grounding, etc.)

V. PRODUCT DELIVERY

Once documents mentioned in prior paragraph have been successfully reviewed,
vehicle shall be allowed to enter Seller’s premises to load scheduled Product
following the following steps:

 

  •  

Purchaser shall be responsible for carrier vehicle compliance with mechanical,
safety, cleanness and maintenance conditions of vehicle required to transport
Product as provided in applicable legal provisions, including without limitation
provisions in Regulations for Land Transport of Hazardous Materials and Wastes.

 

  •  

The access pass shall be checked at the access point.

 

  •  

The empty carrier vehicle shall be weighed and any determined weight shall be
recorded.

 

  •  

Then vehicle shall be moved to the filling area in order to load Product,
however, all internal rules and regulations at Shipping Center related with
traffic and safety inside premises shall be carefully followed.

 

  •  

At the time vehicle reaches the filling area, members of Seller’s staff shall
monitor filling operation.

 

  •  

Vehicle loading shall always be performed at picking point thus guaranteeing
safety while shipping Product; once vehicle has been filled up, vehicle shall be
weighed again to determine any difference in amount of supplied Product.

 

  •  

With tare weight, both gross and net, the consignment receipt for delivery of
Product shall be filled out using both gross and net tare weight, and driver
shall sign acknowledging receipt and a copy shall be delivered thereto,
consequently any liability to Seller regarding delivered amount shall terminate,
and subsequently the applicable invoice shall be issued in central offices.

 

  •  

With exit permit shipping, carriage to Purchaser’s Plant shall be authorized and
free passage shall be allowed until Seller’s premises exit point.



--------------------------------------------------------------------------------

VI. FAILURES IN RECEIVING OR DELIVERING PRODUCT TO SHIPPING CENTER

 

  •  

If Purchaser’s vehicle arrive in Shipping Center(s) and/or on date(s) other than
that confirmed for Final Delivery Schedule, Seller shall not be obliged to
deliver Product.

 

  •  

If Purchaser sends carrier vehicle on a date other than that confirmed in Final
Delivery Schedule, Seller shall not deliver Product, consequently, any delays
and other expenses incurred to its carrier vehicle for untimely arrival shall be
borne by Purchaser.

 

  •  

If Purchaser’s carrier vehicle is not submitted on any confirmed date and place,
Seller shall not be obliged to reschedule delivery, however, Seller may
reschedule, at its sole discretion, based on product availability.

VII. PRODUCT CARRIAGE

Seller shall not be responsible for any problem arising during product carriage.

In view of dangers in handling the Product marketed by Seller, it shall be
compulsory for carriage thereof a civil liability insurance is maintained by
Purchaser, or if applicable, by carrier company.

Purchaser shall be liable for monitoring and controlling carrier vehicles in
transit. However, and in order to prevent that vehicles arrive at customers
other than Purchaser, vehicles shall report Seller any deviations determined in
order to correct them whenever possible, or for any applicable sanctions to be
imposed upon the involved parties.

In the event any carrier vehicle has an accident in transit, notwithstanding any
aid that must be provided by company then responsible for the Product, and any
aid that may be received by assistance agency, Purchaser shall notify thereof to
Seller, and request any available aid.

VIII. RECOMMENDATIONS TO PURCHASER

Upon arrival of vehicles to Plant, driver shall verify the following:

 

  •  

That product is destined thereto

 

  •  

That documents are complete

 

  •  

That Product is as ordered.

 

  •  

That amount of received Product is that listed in documents.

 

  •  

That Product amount meets specifications agreed upon by Seller.

Any inconsistency related with aforementioned shall be immediately reported to
the applicable department at the Basic Petrochemicals ****.



--------------------------------------------------------------------------------

  •  

Whenever a product not assigned to Purchaser is accepted thereby, Seller
reserves the right to impose any commercial sanctions applicable thereto, since
such actions seriously affect any schedule performance, timely recovery of
product value and Purchaser’s plant operation as initially scheduled.

 

  •  

If Purchaser reports to **** having received a shipment destined to a different
customer, the **** shall agree with original customer a recovery of shipment,
since under no circumstance it shall be allowed that a product sent to a certain
customer be received by a different customer, and shall not be unloaded thereby.

 

  •  

If documents are not complete and Purchaser has any doubts, Purchaser shall call
the ****, and any required data shall be provided thereto.

 

  •  

If product received by Purchaser is not the one requested, **** shall provide
technical assistance to identify that product and to determine destination
thereof.

 

  •  

As a service to Purchaser, when determined a portion is missing, the **** may,
at the request of Purchaser, verify and aid Purchaser to define any liability
therein.

 

  •  

If the agreed upon quality has not been met by Product, **** shall take part in
verifying and determining what caused the problem.



--------------------------------------------------------------------------------

LETTERHEAD OF COMPANY

CORPORATE NAME

TELEPHONE:

FAX:

ORDER REQUEST DATE

REQUESTED PRODUCT

ORDER FOR THE MONTH OF

PRODUCT DESTINATION:

SHIPPING CENTER:

 

1ST Week

   tue-1-oct      wed-2-oct      thu-3-oct      fri-4-oct      sat-5-oct     
sun-6-oct      mon-7-oct      TOTAL  

Scheduled volume

                          0   

 

2nd Week

   tue-8oct      wed-9-oct      thu-10-oct      fri-11-oct      sat-12-oct     
sun-13-oct      mon-14-oct      tue-15-oct      TOTAL  

Scheduled volume

                             0   

 

3rd Week

   wed-16-oct      Thu-17-oct      fri-18-oct      sat-19-oct      sun-20-oct  
   mon-21-oct      tue-22-oct      wed-23-oct      TOTAL  

Scheduled volume

                             0   

 

4th Week

   thu-24-oct      fri-25-oct      sat-26-oct      sun-27-oct      mon-28-oct  
   tue-29-oct      wed-30-oct      thu-31-oct      TOTAL  

Scheduled volume

                             0   

TOTAL CUSTOMER SCHEDULED

  

     0   

CONSUMPTION FORECAST: (FOR THE NEXT TWO MONTHS)

 

MONTH

 

REQUIRED AMOUNT (TM)

   

NAME OF AUTHORIZED PERSON TO PREPARE ORDER

SIGNATURE



--------------------------------------------------------------------------------

FINAL DELIVERY SCHEDULE FORM

AMOUNTS IN MT

CORPORATE NAME

TELEPHONE:

FAX:

ATTENTION:

WE HEREBY INFORM ABOUT THE FINAL DELIVERY SCHEDULE FOR PRODUCT, FOR THE MONTH
OF:

PRODUCT

SHIPPING CENTER

 

1st Week

   tue-1-oct      wed-2-oct      thu-3-oct      fri-4-oct      sat-5-oct     
sun-6-oct      mon-7-oct      TOTAL  

Scheduled volume

                          0   

Executed volume

                          0   

 

2nd Week

   tue-8oct      wed-9-oct      thu-10-oct      fri-11-oct      sat-12-oct     
sun-13-oct      mon-14-oct      tue-15-oct      TOTAL  

Scheduled volume

                             0   

Executed volume

                             0   

 

3rd Week

   wed-16-oct      thu-17-oct      fri-18-oct      sat-19-oct      sun-20-oct  
   mon-21-oct      tue-22-oct      wed-23-oct      TOTAL  

Scheduled volume

                             0   

Executed volume

                             0   

 

4th Week

   thu-24-oct      fri-25-oct      sat-26-oct      sun-27-oct      mon-28-oct  
   tue-29-oct      wed-30-oct      thu-31-oct      TOTAL  

Scheduled volume

                             0   

Executed volume

                             0   

TOTAL CUSTOMER SCHEDULED

  

     0   

TOTAL EXECUTED CUSTOMER

  

     0   

SHOULD YOU HAVE ANY QUESTION, PLEASE DON’T HESITATE TO CONTACT US AT AV. MARINA
NACIONAL NO. 329 EDIFICIO B-1 PISO 10, COLONIA HUASTECA, MEXICO, D.F. C.P. 11311
TELEPHONE +52 (55) 1944-5339

SINCERELY YOURS,

NAME AND SIGNATURE



--------------------------------------------------------------------------------

EXHIBIT 4

INDEPENDENT INSPECTORS



--------------------------------------------------------------------------------

INDEPENDENT INSPECTORS

****

****

****

****

****



--------------------------------------------------------------------------------

EXHIBIT 5

PRICE



--------------------------------------------------------------------------------

FORMULA FOR SULFUR PUBLIC PRICING

FORMULA AUTHORIZED BY THE MINISTRY OF FINANCE AND PUBLIC CREDIT

SULFUR FORMULA FOR CONTRACT PRICING (CONSUMPTION>=**** TON/MONTH) (****
Reference)

P.C.= [FCI * (SUGGESTED PRICE * FD) + LOGISTICS ADJUSTMENT ] * T.C.

UNIT COST OF SALE

P.C.= PRICE OF SOLID AND LIQUID SULFUR CONTRACT

SUGGESTED PRICE: CONTRACT PRICE AT **** OR (AVERAGE FOR 3 INITIAL WEEKS OF MONTH
Q1 AND LAST MONTH Q2)

FCI MARKETING FACTOR PER SHIPPING CENTER = **** TO ****

FD = DISCOUNT FACTOR AS PER VOLUME BASED DISCOUNT TABLE

SALES UNIT COST = **** PESOS /TON

TC = AVERAGE EXCHANGE RELATED OF **** BUSINESS DAYS PRIOR TO DAY **** OF
QUOTATIONS PUBLISHED IN THE FEDERAL OFFICIAL GAZETTE.

**** (REFERENCE) GREEN MARKETS HIGH & LOW AVERAGE

UPDATED DATE ON **** DAY EACH MONTH

SULFUR FORMULA FOR LIST PRICE (CONSUMPTIONS < **** TON/MONTH (**** Reference)

P.L. MAXIMUM OF         [FCI* (SUGGESTED PRICE) + ADJUSTMENT BASED ON LOGISTICS)
* TC

+ **** + T.C.

UNIT COST OF SALE

P.L. LIQUID AND SOLID SULFUR LIST PRICE

SUGGESTED PRICE: CONTRACT PRICE IN **** (AVERAGE FOR **** FIRST WEEKS OF MONTH
Q1 AND LAST WEEK OF MONTH Q2

FCI: MARKETING FACTOR PER SHIPPING CENTER FROM **** TO ****

UNIT COST OF SALES = **** PESOS / TON

T.C. AVERAGE EXCHANGE RATE FOR **** BUSINESS DAYS PRIOR TO **** DAY OF
QUOTATIONS AS PUBLISHED IN THE FEDERAL OFFICIAL GAZETTE

**** (REFERENCE): GREEN MARKETS HIGH AND LOW AVERAGE

UPDATE DATE **** DAY EACH MONTH

NOTE: LOGISTICS ADJUSTMENT IS UPDATED EVERY 6 MONTHS.



--------------------------------------------------------------------------------

DISCOUNTS ON A VOLUME BASIS

 

Monthly consumption

(Ton)

   % Disc    FD 500 – 2,500    ****    **** 2,501 – 5,000    ****    **** 5,001
– 7,500    ****    **** 7,501 – 10,000    ****    **** 10,001 – 15,000    ****
   **** 15,001 – 20,000    ****    **** <20,000    ****    ****

Any change to formula shall be notified pursuant to Section 21 hereof.

CRITERIA FOR APPLYING DISCOUNTS BASED ON VOLUME

 

1. Price shall be assigned during applicable month of product consumption or
delivery and that shall be applicable to Monthly Contractual Volume of said
month.

 

2. If Purchaser were to withdraw a volume exceeding Monthly Contractual Volume,
price to be applied shall be that applicable to volume actually withdrawn for
that month.

 

3. If Purchaser takes a volume lower than the Monthly Contractual Volume for
reasons attributable thereto, the price to be applied shall be that related to
Volume actually taken during said month.

 

4. if Purchaser takes a volume below the Monthly Contractual Volume for reasons
attributable to Seller, the price to be applied shall be that related with the
Monthly Contractual Volume.

 

5. In Purchaser takes a lower volume not less that **** of its Monthly
Contractual Volume and considering these variations in the amount received by
Purchaser and supplied by Seller are owing to variations in capabilities of
carrier vehicles supplied by Purchaser and/or to product loads (supply) of
product manually performed by Seller (without mass measurements), price to be
applied shall be that related with the Monthly Contractual Volume.

 

6. If volume taken by Purchaser is below the Monthly Contractual Volume for
reasons attributable both to Seller and Purchaser, those reasons shall be
analyzed and volume attributable to each party in order to apply the relative
price.

 

  6.1 Taken volume at each assigned supply center shall be determined comparing
it with volumes confirmed by Purchaser.

 

  6.2 Compliance by each supply center shall be assessed determining any
difference between confirmed volume and withdrawn volume.

 

  6.3 Events of default for each determined difference in each supply center
shall be analyzed.

 

  64. Using events of default in each supply center, volume attributable to
either Purchaser or Pemex Gas y Petroquimica Basica shall be determined

 

  6.5 The following shall be performed to each supply center:



--------------------------------------------------------------------------------

  6.5.1. If default is attributable, in whole o in part, to Purchaser, and to
compute volume, the confirmed Volume will be subtracted from not taken volume
for a cause attributable to Purchaser.

 

  6.5.2. If default is fully attributable to Seller, Confirmed Volume shall be
used to count volume.

 

  6.5.3. In the event the confirmed volume or a volume exceeding thereof is
withdrawn by Purchaser, the actually withdrawn amount shall be used in computing
volume.

 

  6.6 Addition of computed volumes based on the above-mentioned paragraphs for
each supply center, shall be applied to the relative price range.

 

7. In regard to maintenance provided for in section 3.6.2., the following
criteria shall be applied:

 

  7.1 If Purchaser or Seller orders maintenance in a thirty day period and that
term takes place in that same calendar month, price shall not be applicable
since no consumption was made.

 

  7.2 If Purchaser or Seller requests maintenance at irregular intervals, that
is, in various periods which periods involve diverse months in a calendar year,
the parties agree that price and applicable discount shall be that applicable to
Base Contractual Volume on any relative month.

Criteria set forth herein shall be compulsory for the involved parties, and may
be amended by Seller, whenever Seller deems advisable.